Exhibit 10.1
SECOND AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) dated as of
January 7, 2009, among USG CORPORATION, a Delaware corporation (the “Borrower”),
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent
under the Amended and Restated Credit Agreement dated as of July 31, 2007, among
the Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), and Goldman Sachs Credit
Partners, L.P., as syndication agent (as amended by Amendment No. 1 thereto
dated as of February 14, 2008, the “Existing Credit Agreement”).
WHEREAS the Borrower has requested, and the undersigned Lenders (such term and
each other capitalized term used but not defined in these recitals having the
meaning assigned to such term in Section 1 hereof) and the Administrative Agent
have agreed, upon the terms and subject to the conditions set forth herein and
in the Restated Credit Agreement (as defined below), that (a) the Existing
Credit Agreement will be amended and restated as provided herein and (b) the
Subsidiary Loan Parties (as defined in the Existing Credit Agreement) will be
released from their guarantees under the Guarantee Agreement dated as of
November 11, 2008 (as amended, supplemented or otherwise modified prior to the
Restatement Effective Date, the “Existing Guarantee Agreement”), among the
Borrower, the Subsidiary Loan Parties and the Administrative Agent.
NOW, THEREFORE, the Borrower, the undersigned Lenders and the Administrative
Agent hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below.
SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3 and 4 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.
(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date not later than January 7, 2009, as of which date all the
conditions set forth or referred to in Section 5 hereof shall have been
satisfied.
SECTION 3. Termination of the Existing Guarantee Agreement. By execution and
delivery of this Agreement, each of the undersigned Lenders hereby agrees that
upon the satisfaction of the conditions set forth in Section 5 hereof, all
guarantees provided by the Subsidiary Loan Parties under the Existing Guarantee
Agreement shall be released and the Existing Guarantee Agreement shall be
terminated and have no further force or effect (it being understood and agreed
that, as of the Restatement Effective Date, the Loan Parties shall enter into
the Guarantee Agreement (as such term is defined in the Restated Credit
Agreement)).

 

 



--------------------------------------------------------------------------------



 



SECTION 4. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective on the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”). From and after the effectiveness of
such amendment and restatement, the term “Credit Agreement” shall mean the
Restated Credit Agreement.
(b) The aggregate principal amount of all Revolving Loans, Swingline Loans and
Letters of Credit outstanding under the Existing Credit Agreement on the
Restatement Effective Date shall continue to be outstanding under the Restated
Credit Agreement and from and after such date, the terms of the Restated Credit
Agreement will govern the rights of the Lenders and the Issuing Bank with
respect thereto, including, without limitation, the Applicable Rate applicable
to such outstanding Loans.
SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction of the
following conditions precedent:
(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from each of the Borrower and the Required Lenders a counterpart of
this Agreement signed on behalf of such party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or Adobe
pdf file transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) from each party thereto duly executed
copies of the other Loan Documents (or written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or Adobe pdf file
transmission of a signed signature page) that such party has signed a
counterpart of such other Loan Documents) and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.09 of the Restated Credit Agreement, payable
to the order of each such requesting Lender and (iii) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Restatement Effective Date) of each of (A) Jones Day, counsel for the Borrower
and the other Loan Parties, substantially in the form of Exhibit B hereto, and
(B) local counsel in each jurisdiction where a Loan Party is organized (other
than any such jurisdiction covered by the opinion given pursuant to the
immediately preceding clause (A)), in each case covering such matters relating
to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request.

 

 



--------------------------------------------------------------------------------



 



(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long-form good standing certificate for each Loan Party
from its jurisdiction of organization (and, to the extent that such long-form
good standing certificate is not dated as of the Restatement Effective Date, a
bring-down good standing certificate dated as of the Restatement Effective
Date).
(c) Field Examination; Inventory Appraisal; No Default Certificate. The
Administrative Agent shall have received (i) a field examination report with
respect to the Inventory of the Collateral Parties (it being understood and
agreed that the receipt of the examination of FTI Consulting, Inc. dated
December 5, 2008, with respect to the Inventory of the Collateral Parties shall
satisfy the condition precedent set forth in this clause (i)), (ii) an appraisal
reasonably satisfactory to the Administrative Agent with respect to the
Inventory of the Collateral Parties from an appraiser selected and engaged by
the Administrative Agent (it being understood and agreed that the receipt of the
appraisal of AccuVal Associates, Incorporated dated October 31, 2008, with
respect to the Inventory of the Collateral Parties shall satisfy the condition
precedent set forth in this clause (ii)) and (iii) a certificate, signed by the
chief financial officer or treasurer of the Borrower, (A) stating that no
Default or Event of Default has occurred and is continuing and (B) stating that
the representations and warranties contained in the Loan Documents are true and
correct in all material respects as of such date, other than those that speak
expressly to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.
(d) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable by any Loan Party on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document or any other written agreement relating to any Loan
Document entered into by the Borrower and the Administrative Agent.
(e) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Restatement Effective
Date, together with all attachments contemplated thereby, and (ii) the results
of a recent lien search in the jurisdictions requested by the Administrative
Agent based on the Perfection Certificate, and such search shall reveal no Liens
on any of the assets of the Loan Parties except for Liens permitted by
Section 6.02 or discharged on or prior to the Restatement Effective Date
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Restatement Effective Date that
calculates the Borrowing Base as of November 30, 2008.
(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior to and superior in right to any other Person (other
than with respect to Liens expressly permitted by clauses (ii) through (iv),
(vi) and (xi) of Section 6.02 of the Restated Credit Agreement), shall be in
proper form for filing, registration or recordation.
(h) Compliance with Laws; Consents. The Borrower and the Material Subsidiaries
shall be in compliance, in all material respects, with all applicable foreign
and U.S. federal, state and local laws and regulations, including all applicable
Environmental Laws. All necessary material governmental and material third party
approvals in connection with the Loan Documents shall have been obtained and
shall be in effect.
(i) No Litigation. Other than the Disclosed Matters, there shall be no
litigation, administrative proceeding or governmental investigation that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
(j) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13 of the
Restated Credit Agreement.
(k) Excess Availability. Excess Availability on the Restatement Effective Date
shall be equal to (i) the Borrowing Base as set forth in the Borrowing Base
Certificate delivered pursuant to paragraph (f) of this Section less (ii) the
aggregate face amount of the Existing Letters of Credit immediately prior to the
Restatement Effective Date.
(l) Existing ABL Facility. All commitments under the Credit Agreement dated as
of September 9, 2008 (the “Existing ABL Credit Agreement”), among the Borrower,
the Subsidiaries party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, shall have been terminated, and all loans,
interest and other amounts accrued or owing thereunder shall have been repaid in
full and all guarantees and liens granted in respect thereof shall have been
released and the terms and conditions of any such release shall be satisfactory
to the Administrative Agent. The Administrative Agent shall have received a
payoff and release letter with respect to the Existing ABL Credit Agreement in
form and substance reasonably satisfactory to the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



(m) Evidence of Insurance. The Administrative Agent shall have received evidence
that the insurance required by Section 5.06 of the Restated Credit Agreement is
in effect.
SECTION 6. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof that, when taken together, bear the signatures of
the Borrower, the Administrative Agent and the Required Lenders shall have been
received by the Administrative Agent. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by the
Borrower, the Administrative Agent and the Required Lenders. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or Adobe pdf file transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 7. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Loans outstanding under the
Existing Credit Agreement, which shall remain outstanding after the Restatement
Effective Date as modified hereby. Notwithstanding any provision of this
Agreement, the provisions of Sections 2.15, 2.16, 2.17 and 9.03 of the Existing
Credit Agreement as in effect immediately prior to the Restatement Effective
Date will continue to be effective as to all matters arising out of or in any
way related to facts or events existing or occurring prior to the Restatement
Effective Date.
SECTION 8. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.
SECTION 9. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
[Remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

                      USG CORPORATION,    
 
                    By:   /s/ Karen L. Leets                  
 
      Name:   Karen L. Leets    
 
      Title:   Vice President and Treasurer    

 

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A.,
Individually and as Administrative Agent,
Swingline Lender and Issuing Bank,    
 
                    By:   /s/ Peter S. Predun                  
 
      Name:   Peter S. Predun    
 
      Title:   Executive Director    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD    
 
                    By:   /s/ Victor Pierzchalski                  
 
      Name:   Victor Pierzchalski    
 
      Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    SUMITOMO MITSUI BANKING CORPORATION    
 
                    By:   /s/ Yoshihiro Hyakutome                  
 
      Name:   Yoshihiro Hyakutome    
 
      Title:   General Manager    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    PNC BANK, NATIONAL ASSOCIATION    
 
                    By:   /s/ Jennifer L. Lowe                  
 
      Name:   Jennifer L. Lowe    
 
      Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    THE BANK OF NOVA SCOTIA    
 
                    By:   /s/ Paula Czach                  
 
      Name:   Paula Czach    
 
      Title:   Director    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    CAYLON    
 
                    By:   /s/ David Cagle                  
 
      Name:   David Cagle    
 
      Title:   Managing Director    
 
                    By:   /s/ Brian Myers                  
 
      Name:   Brian Myers    
 
      Title:   Managing Director    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    THE NORTHERN TRUST COMPANY    
 
                    By:   /s/ John E. Burdu                  
 
      Name:   John E. Burdu    
 
      Title:   Senior Vice President    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    U.S. BANK NATIONAL ASSOC.    
 
                    By:   /s/ Ronald Giblin                  
 
      Name:   Ronald Giblin    
 
      Title:   Vice President    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    BANK OF MONTREAL, CHICAGO BRANCH    
 
                    By:   /s/ M. Latta                  
 
      Name:   M. Latta    
 
      Title:   Director    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    GOLDMAN SACHS CREDIT PARTNERS, L.P.    
 
                    By:   /s/ Andrew Cadrtz                  
 
      Name:   Andrew Cadrtz    
 
      Title:   Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    MORGAN STANLEY BANK, N.A.    
 
                    By:   /s/ Charles C. O’Brien                  
 
      Name:   Charles C. O’Brien    
 
      Title:   Chief Credit Officer    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    CITICORP USA, INC.    
 
                    By:   /s/ George F. Van                  
 
      Name:   George F. Van    
 
      Title:   Managing Director    

 

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT
DATED JANUARY 7, 2009, AMONG USG CORPORATION, THE LENDERS PARTY THERETO AND
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT    
 
                    FIFTH THIRD BANK    
 
                    By:   /s/ Joseph A. Wemhoff                  
 
      Name:   Joseph A. Wemhoff    
 
      Title:   Vice President    

 

 